Title: To George Washington from Thomas Mifflin, 2 August 1793
From: Mifflin, Thomas
To: Washington, George



Sir.
Phil. 2d Aug. 1793

It has been intimated to me, that the Jane will, probably, sail during the ensuing night; and, therefore, I think it proper to remind your Excellency, that I have issued express orders for detaining her at Mud-Island, in consequence of the information that has been given respecting her warlike equipments, and of your instructions dated the 23d & 24th of May last.
 The present communication I have deemed the more necessary, as the Secretary at War, in a letter, of the 27th ulto. says that if the Jane should attempt to depart prior to the ⟨5⟩th of August, and without a determination upon her case, it will be expected that I should employ, for detaining her, such means of military coercion as are in my power. I am, with perfect respect Sir, Yr Excs. most ob. ⟨&ca⟩

